1 So.3d 284 (2009)
Albert W. MORRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-752.
District Court of Appeal of Florida, Fifth District.
January 13, 2009.
James S. Purdy, Public Defender, and Kevin R. Holtz, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Carmen F. Corrente, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Howard v. State, 484 So.2d 1319 (Fla. 3d DCA 1986); Randall v. State, 346 So.2d 1233 (Fla. 3d DCA 1977); see also State v. Melendez, 244 So.2d 137 (Fla.1971).
PALMER, C.J., SAWAYA and MONACO, JJ., concur.